Title: From James Madison to Thomas Jefferson, 18 October 1795
From: Madison, James
To: Jefferson, Thomas


Dear SirOrange Octr. 18. 1795
On opening the letter forwarded by Pickering, which I omitted at Monticello, because I took for granted that it merely covered, like yours, a copy of the French Constitution, I found a letter from Monroe, of the 30 June, from which the following is an extract. “You will be surprised to hear that the only Americans whom I found here, were a set of New England men connected with Britain and who upon British capital were trading to this country that they are hostile to the French revolution is what you well know: but that they should be thriving upon the credit which the efforts of others in other quarters gain the American name here you could not expect: that as such they should be in possession of the little confidence we had and give a tone to characters on our side of the Atlantick was still less to be expected. But such was the fact. With a few exceptions the other merchants are new made citizens from Scotland. Swan who is a corrupt unprincipled rascal had by virtue of being the agent of France and as we had no minister & he being tho (of the latter description) the only or most creditable resident American here had a monopoly of the trade of both countries. Indeed it is believed that he was connected with the agents on one side, and the minister on the other. I mention this as a trait worthy your attention. You will confide this view to Mr. Jefferson only. But good may come from it, & especially if the allurement here will draw them off from the other side of the channel.” The remainder of the letter is little more than you have probably seen from him.
I have seen Philada. papers down to the 12 inst. One of them contains another letter from E. R. to the P. dated the 8th. & sent to the press on the 10th applying for a paper refused him by Pickering, intimating that the want of this alone delayed his final statement & notifying the P. that his consent wd. be expected to a publication of it. It appears that the State elections in Pena. will be very warm, & are hinged on the distinction of Treaty & anti Treaty candidates. In Delaware they are over, & have given a Triumph to the Anti Treaty party. The French Constitution has been unanimously concluded by the Convention. It is not yet authenticated that war has taken place between England & Spain, but reports & circumstances continue to point at it. Yrs. affectionately
Js. Madison Jr
